Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
As noted previously:
Applicant’s election without traverse of Group 2, Claims 19-23 and new Claims 34-36 in the reply filed on May 7, 2021 is acknowledged.
Species elections include PREX3 K400fs and SEQ ID NO: 1 conjugated to SEQ ID NO: 2 (by amendment).

Claims 14-21 and 23-36 are currently pending. The Examiner has withdrawn Claims 14-18, 20, and 24-33 from further consideration because these claims are drawn to non-elected subject matter. Claims 19, 21, 23, and 34-36 are currently under examination.
Benefit of priority is to February 24, 2017.



The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. 
A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d) is a continuation of its parent application and not a divisional, an express election made in the prior (parent) application in reply to a restriction requirement does carry over to the CPA unless otherwise indicated by applicant. 
While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues. 

	Applicants have amended Claim 19 to shift their invention from a method of treating cancer by administering a composition comprising a therapeutic molecule that binds to mutated PREX2 to a method of treating cancer by administering a composition comprising a therapeutic molecule DOES NOT BIND to mutated PREX2 but instead the therapeutic molecule produces a polypeptide that binds to the PREX2. By Applicants argument that this therapeutic molecule is taught a page 17 para. 3, the therapeutic molecule is a nucleic acid encoding a polypeptide that binds to PREX2 and therefore the method is for gene therapy which was not previously examined. Further, gene therapy is a patentably distinct method than previously examined and had this method been previously presented it would have been restricted from the method of Claim 19, that is, a method of treating cancer by administering a composition comprising a therapeutic molecule that binds to mutated PREX2.


Withdrawal of Objections and Rejections:
The rejection of Claims 19, 21, 23, and 34-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of Claims 19, 21, 23, and 34-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  HOWEVER, this method will be re-instated when Applicants amend their claims back to from a method of treating cancer by administering a composition comprising a therapeutic molecule that binds to mutated PREX2.  
The rejection of Claims 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement/new matter as previously presented, is withdrawn.


Maintenance of Objection:
The disclosure is objected to because of the following informalities: 
 The specification lists mutations in the .
Appropriate correction is required.

Applicants have provided the amino acid sequence for human PREX2 as new SEQ ID NO: 7. The specification does not incorporate the sequence by reference, yet it is clear that Applicants were in possession of the human PREX2 protein and nucleic uniprot.org/uniprot/Q70Z35, pages 1-14. The MPEP supports the inclusion of omitted descriptions in the specification. The Examine cites MPEP 2163 IB:

MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement 

I. GENERAL PRINCIPLES GOVERNING COMPLIANCE WITH THE "WRITTEN DESCRIPTION" REQUIREMENT FOR APPLICATIONS
….
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)……
……
	B. New or Amended Claims
	………
	While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). With respect to the correction of sequencing errors in applications disclosing nucleic acid and/or amino acid sequences, it is well known that sequencing errors are a common problem in molecular biology. See, e.g., David Laehnemann et al., Denoising DNA deep sequencing data—high-throughput sequencing errors and their correction, 17 Briefings in Bioinformatics 154–1791 (2016); Peter Richterich, Estimation of Errors in ‘Raw’ DNA Sequences: A Validation Study, 8 Genome Research 251-59 (1998). For example, if an application as filed includes incorrect nucleic acid sequence information and references a deposit of the sequenced material made in accordance with the requirements of 37 CFR 1.801et seq., an amendment to correct the nucleic acid sequence may be permissible where the amendment conforms the sequence information to the compound described in the specification and covered by the Cubist Pharm., Inc. v. Hospira, Inc., 805 F.3d 1112, 1118, 117 USPQ2d 1054, 1059 (Fed. Cir. 2015)( "The fact that the inventors were mistaken as to one aspect of the structure of daptomycin at the time the application [ ] was filed does not render the specification inadequate to satisfy the written description requirement. It was enough that the specification disclosed relevant identifying characteristics that distinguished daptomycin from other compounds and thus showed that the inventors had possession of daptomycin, even though they may not have had an accurate picture of the entire chemical structure of that compound." Id. at 1120, 117 USPQ2d at 1060.) Deposits made after the filing date may be relied upon to provide support for the correction of sequence information only if applicant submits a statement in compliance with 37 CFR 1.804 stating that the biological material which is deposited is the biological material specifically defined in the application as filed.

	……
	The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.

Therefore, while the full-length sequences for the amino acid and nucleic acid sequences for the human PREX2 were omitted from the specification, it is clear that Applicants were in possession of these molecules which sequences are described in the prior art, which were inherently relied on to identify mutations in these PREX2 sequences. Entry of these sequences will not be considered new matter but a correction of an obvious error in not providing the well-known sequences in the specification at the time of filing.


NEW Rejection, Necessitated by Amendments:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19, 21, 23, and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicants have amended Claim 19 to shift their invention from a method of treating cancer by administering a composition comprising a therapeutic molecule that binds to mutated PREX2 to a method of treating cancer by administering a composition comprising a therapeutic molecule DOES NOT BIND to mutated PREX2 but instead the therapeutic molecule produces a polypeptide that binds to the PREX2. Applicants urge that this therapeutic molecule is taught a page 17 para. 3, and at page 9 state:
 Furthermore, the technical feature "a therapeutic molecule that exhibits a binding affinity to the PREX2" in Claim 19 was amended to "a therapeutic molecule for producing a polypeptide that exhibits a binding affinity to said mutated PREX2 protein" according to the disclosures "the cell introduced with the polynucleotide is then incubated under suitable condition ...so as to produce the present polypeptide" in Page 17, Paragraph 3 of the specification. According to the experimental method described in the specification, a polynucleotide was introduced into a cell to produce GNMT or HectH9 protein (the polypeptide of SEQ ID NO: 1 or 2) in the cell.


	 1) a mammalian cell system, by introducing into cells such as 293T cells the encoding nucleic acid  via calcium phosphate co-precipitation, electroporation, nucleofection, cell squeezing (gently squeezing the cell membrane), sonoporation (inducing pore formation in cell membrane by high-intensity ultrasound), optical transfection (generating a tiny hole in cell membrane by highly focused laser), impalefection (inserting into a cell DNA bound to the surface of a nanofiber), gene gun ("shooting" into the cell nucleus DNA coupled to a nanoparticle of an inert solid), magnetofection (using magnetic force to deliver DNA into target cells), viral transduction (using viruses as a carrier to deliver DNA into target cells), or transfection via a dendrimer, a liposome, or a cationic polymer. The cell introduced with the polynucleotide is then incubated under suitable17 
condition (depending on the cell types; for example, 37°C with 5% CO2 for 293T cell) so as to produce the present polypeptide. OR 
	2) Alternatively, the polypeptide of SEQ ID NO: 1 or 2 can be synthesized by commonly used methods such as tert-butoxycarbonyl (t-BOC) or fluorenylmethyloxycarbonyl (FMOC) protection of alpha-amino groups. Both methods involve stepwise syntheses whereby a single amino acid is added at each step starting from the C terminus of the peptide. Peptides of the invention can also be synthesized by the well-known solid phase peptide synthesis methods. 
	
	This paragraph does not provide a written description for the method of Claim 19, by administering a therapeutic molecule for producing a polypeptide that exhibits binding affinity to said mutated PREX2 protein to the subject in need of cancer treatment. Therefore, Applicants arguments that the disclosure that "the cell introduced with the polynucleotide is then incubated under suitable condition ...so as to produce the present polypeptide" occurs in vivo for the treatment of cancer is in error, because this passage is for the in vitro production of the polypeptides recombinantly or synthetically.
	Therapeutic molecules are taught to be:

	
	At pages 13-16: a therapeutic molecule is glycine-N-methyltransferase (GNMT) that includes the amino acid sequence of SEQ ID NO: 1. According to another embodiment of the present disclosure, the therapeutic molecule is ubiquitin ligase (homologous to E6AP carboxyl terminus homologous protein 9, HectH9) that includes the13 amino acid sequence of SEQ ID NO: 2. According to still another 
embodiment of the present disclosure, the therapeutic molecule is an small interfering RNA (siRNA) that downregulates the expression of PREX2 mRNA. Alternatively, the therapeutic molecule can be an anti-cancer drug selected from the group consisting of anti-estrogens (e.g. tamoxifen, raloxifene, and megestrol), luteinising-hormone releasing hormone (LHRH) agonists (e.g. goscrclin and leuprolide), anti-androgens (e.g. flutamide and bicalutamide), photodynamic therapies (e.g. vertoporfin (BPD-MA), phthalocyanine, photosensitizer Pc4, and demethoxy-hypocrellin A (2BA-2-DMHA)), nitrogen mustards (e.g. cyclophosphamide, ifosfamide, trofosfamide, chlorambucil, estramustine, and melphalan), nitrosoureas (e.g. carmustine (BCNU) and lomustine (CCNU)),…See the large list of anti-cancer drugs.

	At page 17: the therapeutic molecule is an inhibitor of PREX2. According to one embodiment of the present disclosure, the inhibitor of PREX2 is a siRNA that downregulates the expression of PREX2 mRNA. According to another embodiment of the present disclosure, the inhibitor of PREX2 is a polypeptide including the sequence of SEQ ID NO: 1 or 2 that inhibits the proliferation and/or induces the death (i.e., necrosis or apoptosis) of cancer cells via enhancing the degradation of PREX2. According to one working embodiment of the present disclosure, the polypeptide of SEQ ID NO: 1 or 2 increases the sensitivity of cancer cells to anti-cancer drug, for example, sorafenib.

	At page 18: therapeutic molecule is conjugated with a targeting molecule, which exhibits binding affinity to the polypeptide expressed on cancer cells (i.e., PREX2 or mutated PREX2 polypeptide including G258V, S1113R, E1346D and/or K400fs). Thus, once administered into the subject, the therapeutic molecule can be directed to the 
	
	Thus, no where in the specification is it taught that nucleic acid encoding (therapeutic molecule for producing) a polypeptide that has binding affinity for mutated PREX2 is to be administered to a subject for the treatment of cancer.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656